Citation Nr: 1638229	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's appeal arises from his Notice of Disagreement received in March 2010 in which he disagreed with the RO's denial of service connection for hypertension, obstructive sleep apnea and a head injury, and the initial assignment of a 50 percent disability rating for now service-connected posttraumatic stress disorder (PTSD).

The Veteran's appeal was previously before the Board in May 2014 at which time a decision was issued denying the Veteran's claim for an initial increased disability rating for service-connected PTSD but granting entitlement to a total disability rating due to individual unemployability TDIU.  The Board also remanded the Veteran's claims for service connection for a head injury, hypertension and obstructive sleep apnea for additional development.  Subsequently, in a June 2015 rating decision, service connection for migraine headaches was granted.  A Supplemental Statement of the Case was issued simultaneously continuing the denial of the Veteran's issues on appeal.

The appealed issues were again considered by the Board in February 2016.  Although the June 2015 Supplemental Statement of the Case continued the denial of service connection for a head injury, the Board determined that the grant of service connection for migraine headaches in the June 2015 rating decision was a grant of the claim for service connection for a head injury and, therefore, the issue was resolved and was no longer before the Board.  The Board issued a decision denying service connection for hypertension and remanded the issue of service connection for obstructive sleep apnea for additional development.

After considering prior remands and the development conducted, the Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

The Veteran's obstructive sleep apnea is not related to his military service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

In January 2008, the Veteran filed a claim for service connection for obstructive sleep apnea claiming it was secondary to PTSD and hypertension.  In November 2008, the Veteran claimed his sleep apnea was due to weight gain related to his diabetes mellitus, type II (diabetes).  In his March 2010 Notice of Disagreement, the Veteran stated that he has sleep apnea that he believes is a secondary condition to his service-connected conditions but that there may be an overlying sleep disorder related to his diabetes and PTSD.  Finally, on his July 2011 VA Form 9, the Veteran stated that sleep apnea may have been misnamed; rather it is a sleep disorder where he wakes up due to his diabetes, medication, PTSD and erectile dysfunction residuals.  

Initially the Board finds that the Veteran is clearly only seeking secondary service connection for his obstructive sleep apnea and, therefore, the Board need only address that theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As previously mentioned, the Veteran's claim was previously remanded twice, in May 2014 and February 2016.  Both remands were in order to obtain a VA examination with a medical opinion regarding the Veteran's claim of secondary service connection.  In the May 2014 remand, the Board found that there was evidence suggestive of a relationship between the Veteran's obstructive sleep apnea and his service-connected diabetes and PTSD, but no medical nexus opinion had been obtained.  

On remand, he was afforded VA examination in October 2014.  The VA examiner diagnosed the Veteran to have obstructive sleep apnea diagnosed by sleep study in July 2012.  The VA examiner opined that the claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provider the following rationale:   

Review of [service treatment records] shows no evidence of sleep apnea while in military service.  The major risk factor for sleep apnea is obesity.  This Veteran's weight at the time of diagnosis was 221.3 lbs., with a BMI of 33.72, which is diagnostic of obesity.  

Sleep apnea can increase the risk of diabetes, but diabetes does not increase the risk of sleep apnea, i.e., Diabetes does not cause sleep apnea.  

Although anyone can have sleep apnea, the greater risk factors include:  
Being male
Smoking (note - this Veteran does not have a history of tobacco use)
Being overweight or obese.  
American Diabetes Association website, http://www.diabetes.org/living-with-diabetes/complications/mens-health/serious-health-implications/sleep-apnea.html.  

In the presence of obesity, PTSD can't be presumed to be a causal in sleep apnea because the major documented etiologic factor for sleep apnea is obesity.

In the February 2016 remand, the Board found this medical opinion was not fully adequate to address the Veteran's contentions because it fails to address the Veteran's allegations that his obstructive sleep apnea is related to weight gain, medications or service-connected erectile dysfunction, which are due to his service-connected diabetes and PTSD.  Thus, the Board remanded again but only to obtain a more complete medical nexus opinion.  To assist the examiner, the Board set forth in its remand instruction specific questions for the VA examiner to answer to ensure that all of the Veteran's contentions were addressed.

The new VA medical opinion was provided in March 2016.  Notably, the same VA examiner who provided the October 2014 medical opinion also gave this opinion.  In doing so, she responded directly to the specific questions set forth by the Board in its February 2016 remand.  

As to the Veteran's allegation that his obstructive sleep apnea is related to his medications he takes for his service-connected diabetes, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's medications for diabetes caused or aggravated his current sleep apnea.  Her rationale is that review of the Veteran's medications (Metformin, Ezetimibe, and Atorvastatin) in the medical database "Up To Date" shows no documented association between these medications and sleep apnea.

As to the Veteran's allegation that his obstructive sleep apnea is related to his medications he takes for his service-connected PTSD, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's medications for PTSD caused or aggravated his current sleep apnea.  Her rationale is that review of the Veteran's medications (Clonazepam and Paroxetine) in Up To Date shows no documented association between these medications and sleep apnea.

As to the Veteran's allegation that his obstructive sleep apnea is related to his service-connected erectile dysfunction, to include medications take for it, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's medication for erectile dysfunction caused or aggravated his current sleep apnea.  Her rationale is that review of the Veteran's medication (testosterone injection) in Up To Date shows no documented association between these medications and sleep apnea.

As to the Veteran's allegation that his obstructive sleep apnea is related to his weight gain from his service-connected diabetes, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's weight gain from diabetes caused or aggravated his current sleep apnea.  Her rationale is that Veteran's weight on August 26, 2008 at the time of his diabetes diagnosis was 246.6 lbs. (with a BMI of 35.97).  On May 8, 2012 and October 12, 2012, around the time of his diagnosis of sleep apnea, his weight was 221.3 lbs. (with a BMI of 33.72).  Thus, she concluded his weight had decreased between the time of his diabetes diagnosis and the time of his sleep apnea diagnosis, so there is no evidence that the weight gain from diabetes caused or aggravated the Veteran's subsequent development of sleep apnea.  

Furthermore, with regards to the aggravation aspect, the VA examiner commented that there is no evidence in the available records of any aggravation of the Veteran's sleep apnea.

After considering the record as a whole, the Board finds that the evidence fails to establish that the Veteran's obstructive sleep apnea is proximately due to, related to or been aggravated by his service-connected diabetes, PTSD or erectile dysfunction.  The VA examiner's medical opinion is highly probative and persuasive evidence based upon a review of the entire record and supported by a clear rationale with citation to medical literature.  The Board assigns such a medical opinion substantial probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has not submitted any opposing evidence in support of his claim other than his own lay assertions that his obstructive sleep apnea is related to his service-connected disabilities and his weight gain and medications used related to them.  The Veteran has also submitted his own testimony relating his current disorder to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Veteran's lay assertions lack probative value to establish a nexus relationship between his obstructive sleep apnea and his service-connected disabilities.  

Insofar as the Veteran has alleged he has a sleep disorder due to his service-connected diabetes and PTSD other than obstructive sleep apnea (as set forth in his VA Form 9), the Board notes that he has not been diagnosed to have any other sleep disorder.  If his diabetes and PTSD disturb his sleep, such would be a symptom of those disabilities and, as such, should be considered when those disabilities are evaluated for rating purposes.  A separate disability rating would not be warranted unless such symptom arose to the level of a separate disorder that could be ratable under the VA rating schedule.  At this time, the evidence does not establish that such is the case.

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for obstructive sleep apnea as secondary to service-connected disability is warranted as the probative and persuasive evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


